Case 2:20-cv-02323-RGK-JPR Document 40 Filed 06/19/20 Page 1 of 2 Page ID #:360


 1

 2    Raoul J. Severo, Esq. [S.B. #78104]
      Joseph L. Ryan [S.B. #301375]
 3
      Severo PLC
 4    500 N. Central Ave, Suite 210
      Glendale, CA 91203
 5
      (855) 216-3990
 6    Attorney for Plaintiff
 7
                                UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT COURT OF CALIFORNIA
 9

 10
      NICKO “ROMEO” LACOSTE, dba            )Case No.: 2:20-CV-02323-RGK-JPR
                                            )
 11   THE CALIFORNIA DREAM                  )Hon. R. Gary Klausner
      TATTOO,                               )
 12                                         )
                                            )
 13                Plaintiff,               ) NOTICE OF ERRATA TO
                                            )
 14                                         ) PLAINTIFF’S EX PARTE
           vs.                              ) APPLICATION ON MOTION FOR
 15                                         )
      DANIEL “KEEMSTAR” KEEM, dba           ) LEAVE TO FILE SUR-REPLY; SUR-
 16                                         ) REPLY TO DEFENDANT’S REPLY IN
      DRAMAALERT,                           ) SUPPORT OF MOTION TO STRIKE
 17                                         )
                                            ) COMPLAINT; MEMORANDUM
 18                Defendant.               ) POINTS AND AUTHORITIES
                                            )
 19                                         )
 20

 21                                 NOTICE OF ERRATA
 22
                 TO THE COURT AND ALL PARTIES TO THIS ACTION
 23

 24
           PLEASE TAKE NOTICE that Plaintiff, Nicko Lacoste hereby provides

 25   Notice of Errata regarding Plaintiff’s Ex Parte Application on Motion for Leave
 26
      to File Sur-Reply; Sur-Reply to Defendant’s Reply in Support of Motion to
 27
     NOTICE OF ERRATA TO PLAINTIFF’S EX PARTE APPLICATION ON MOTION FOR LEAVE TO
 28 FILE SUR-REPLY; SUR-REPLY TO DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE
                  COMPLAINT; MEMORANDUM POINTS AND AUTHORITIES
                                             1
Case 2:20-cv-02323-RGK-JPR Document 40 Filed 06/19/20 Page 2 of 2 Page ID #:361


 1

 2    Strike Complaint; Memorandum Points and Authorities, which was originally
 3
      filed in the United States District Court, Central District of California, on June
 4
      19, 2020 at Docket No. 39, in order to correct an inadvertent error. Caption on
 5

 6    document read “PLAINTIFF’S EX PARTE APPLICATION ON MOTION FOR
 7
      LEAVE TO FILE SUR-REPLY; SUR-REPLY TO DEFENDANT’S REPLY IN
 8

 9
      SUPPORT OF MOTION TO STRIKE COMPLAINT; MEMORANDUM POINTS

 10   AND AUTHORITIES”, however caption should read, “PLAINTIFF’S EX
 11
      PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY; SUR-REPLY TO
 12

 13   DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE COMPLAINT;
 14
      MEMORANDUM POINTS AND AUTHORITIES”. Plaintiff is concurrently
 15
      filing a corrected Ex Parte Application for Leave that corrects this mistake and
 16

 17   makes no other changes.
 18

 19

 20
                                          Respectfully submitted,

 21                                       SEVERO PLC
 22

 23
      Date: _06/19/2020___                By:_s/ Raoul J. Severo_________
 24
                                              Attorneys for Plaintiff
 25                                           Nicko Lacoste
 26

 27
     NOTICE OF ERRATA TO PLAINTIFF’S EX PARTE APPLICATION ON MOTION FOR LEAVE TO
 28 FILE SUR-REPLY; SUR-REPLY TO DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE
                  COMPLAINT; MEMORANDUM POINTS AND AUTHORITIES
                                               2
